PER CURIAM.
This is an action on an
insurance policy, which provides against loss resulting from death from bodily injury effected through external, violent, or accidental means. The District Court directed a verdict for the insurance company. The facts are very similar to the facts in Carswell v. Railway Mail Association, 8 F.(2d) 612, decided by this court October 21,1925, in which it was held that the plaintiff was not entitled to recover, and the question of law involved is the same.
Following the decision in the cited ease, the judgment is affirmed.